         Case 4:19-cv-04205-JST Document 35 Filed 01/28/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes

 Date: January 28, 2020                                                   Judge: Jon S. Tigar

 Time: 2:02 – 2:12

 Case No.       4:19-cv-04205-JST
 Case Name      Chad Kester v. Ralph Diaz, et al

 Attorney(s) for Plaintiff(s):   Stephen Akerley, Adrian Kwan
 Attorney(s) for Defendant(s):   Preeti Bajwa, Damon McClain

 Deputy Clerk: Mauriona Lee                                    Court Reporter: Raynee Mercado

                                      PROCEEDINGS

Initial Case Management Conference – held.

                                   RESULT OF HEARING

   1. Counsel for both parties present. Plaintiff appeared telephonically.
   2. Amended complaint due February 3, 2020.
   3. The parties are ordered to meet and confer about, and make a joint proposal regarding,
      the scheduling order. Joint or competing proposal due February 4, 2020.
   4. Further case management conference set for April 28, 2020 at 2:00 p.m. Case
      management statement due April 21, 2020 by 5:00 p.m.




                                              1
